--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
STAGE STORES, INC.
STOCK APPRECIATION RIGHTS AGREEMENT
 
 
THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is made effective as
of the _____ day of __________, 20___ (the "Date of Grant"), by and between
Stage Stores, Inc., a Nevada corporation (hereinafter called the "Company"), and
___________________, an employee of the Company, its subsidiaries or its
affiliates (hereinafter called the "Employee").
 
WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Stage Stores, Inc. Amended and Restated 2001 Equity Incentive Plan (the "Plan"),
as it may be amended from time to time; and
 
WHEREAS, the Company considers it desirable and in the Company's best interests
that the Employee be given an opportunity to acquire Common Shares in
furtherance of the Plan to provide incentive for the Employee to remain an
employee of the Company, its subsidiaries or its affiliates and to promote the
growth, earnings and success of the Company.
 
NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
 
1.           GRANT OF SARS.  The Company hereby grants to the Employee stock
appreciation rights with respect to a total of _______________ (__________)
Common Shares (the "SARs"), in the manner and subject to the conditions as
hereinafter provided.  For purposes of this Agreement, "Common Shares" shall
mean the Company's presently authorized voting common stock, par value $0.01.
 
2.           GRANT PRICE.  The exercise price for the SARs shall be $__________
per Common Share (the "Grant Price") which is the Fair Market Value of a Common
Share on the Date of Grant. For purposes of this Agreement, Fair Market Value
means the closing price on that date, or on the next business day if that date
is not a business day, of a Common Share as the price is reported on the
applicable exchange or market on which the Common Shares are traded; provided
that, if the Common Shares shall not be reported on an exchange or market, the
fair market value of Common Shares shall be as determined in good faith by the
Board in such reasonable manner as it may deem appropriate in accordance with
applicable law.  For purposes of this Agreement, reference to the “Board” shall
include the Compensation Committee to the extent that the Board has designated
the Compensation Committee to administer the Plan.
 
3.           TERM, VESTING AND LIMITATION ON EXERCISE.  The SARs may be
exercised during a period of seven (7) years from the Date of Grant (the
"Term").  The SARs may not be exercised after the expiration of the Term.  The
SARs shall vest and become exercisable by the Employee according to the
following schedule:
 
 
 

--------------------------------------------------------------------------------

 
Period from Date of Grant
Cumulative Percentage of SARs Which
May Be Exercised
1 year
25%
2 years
50%
3 years
75%
4 years
100%



Notwithstanding the above, in the event of a Change of Control (as defined in
Section 23 of this Agreement), all SARs granted under this Agreement shall
immediately vest and be exercisable by Employee.
 
4.           EXERCISE OF SARS.  To exercise the SARs, the Employee or his or her
successor shall give written notice to the Company's Treasurer at the Company's
principal office of the number of SARs to be exercised and the date of such
exercise (the “Exercise Date”).  If the SARs are exercised by the successor of
the Employee following the Employee's death, proof shall be submitted,
satisfactory to the Company, of the right of the successor to exercise the
SARs.  The SARs may only be exercised to the extent such SARs are vested under
this Agreement.
 
Upon exercise of SARs, the Employee shall be entitled to that number of Common
Shares having an aggregate Fair Market Value, as of the Exercise Date, equal to
the excess of (a) the Fair Market Value, as of the Exercise Date, of a Common
Share over (b) the Grant Price, multiplied by the total number of SARs being
exercised.  SARs may be exercised only with respect to full Common Shares, and
no fractional Common Shares shall be issued under this Agreement.  In no event
may a SAR be settled under this Agreement in cash.  This Agreement does not
include any features allowing the Employee to defer recognition of income past
the Exercise Date.
 
5.           ISSUANCE OF COMMON SHARES.  Prior to issuance of Common Shares
under this Agreement, Employee must provide the Company with a written statement
that the Common Shares are being acquired for investment and not with a view to
distribution; however, this statement shall not be required if the Common Shares
subject to the SARs are registered with the Securities and Exchange
Commission.  Common Shares issued pursuant to this Agreement which have not been
registered with the Securities and Exchange Commission shall bear the following
legend:
 
The Securities represented by this Certificate have not been registered under
the United States Securities Act of 1933 (the "Act") and are “restricted
securities” as that term is defined in Rule 144 under the Act.  The Securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.
 
2

--------------------------------------------------------------------------------

 
 
The Company shall not be required to transfer or deliver any certificate or
certificates for Common Shares acquired upon any exercise of SARs until after
compliance with all then applicable requirements of law.
 
6.           DEATH OF EMPLOYEE.  Upon the death of the Employee, the SARs shall
vest and may be exercised by the Employee's estate, or by a person who acquires
the right to exercise the SARs by bequest or inheritance or by reason of the
death of the Employee, provided that the exercise occurs within the remaining
Term, but in no event more than one (1) year after the date of the Employee's
death.  Any portion of the SARs not exercised within such 1-year period shall
terminate.  The provisions of this Section 6 shall apply notwithstanding the
fact that the Employee's employment may have been terminated prior to his or her
death, but only to the extent of the portion of the SARs exercisable by the
Employee on the date of his or her death.
 
7.           RETIREMENT OR DISABILITY OF EMPLOYEE.  Upon the termination of the
Employee's employment with the Company by reason of the retirement or permanent
disability of the Employee (as each is determined by the Board in accordance
with the Plan), the SARs shall vest and the Employee may, within sixty (60) days
from the date of the termination, exercise the SARs, provided that the exercise
occurs within the remaining Term.  Any portion of the SARs not exercised within
such 60-day period shall terminate.
 
8.           OTHER TERMINATION OF EMPLOYMENT.  Upon the termination of the
Employee's employment with the Company other than as provided in Sections 6 and
7 above, the Employee may, within sixty (60) days from the date of the
termination, exercise the SARs to the extent the SARs was exercisable on the
date of the termination of Employee’s employment with the Company, provided that
the exercise occurs within the remaining Term.  Any portion of the SARs not
exercised within such 60-day period shall terminate.
 
9.           GENERAL RESTRICTIONS.  The SARs shall be subject to the requirement
that, if at any time the Board shall determine that (i) the listing,
registration or qualification of the shares of Common Shares subject or related
thereto upon any securities exchange or under any state or Federal law, (ii) the
consent or approval of any government regulatory body, or (iii) an agreement by
the Employee with respect to the disposition of Common Shares is necessary or
desirable as a condition of, or in connection with, the granting of the SARs or
the issue of Common Shares thereunder, the granting of the SARs or the issue of
the Common Shares may not be consummated in whole or in part unless the listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Board.
 
10.           ASSIGNMENT.  The rights under this Agreement shall not be
assignable or transferable by the Employee, except by will or by the laws of
descent and distribution.  Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the rights under this Agreement contrary
to the provisions hereof shall be null and void and without effect.  During the
lifetime of the Employee, any right under this Agreement shall be exercisable
only by the Employee or his or her guardian or legal representative.
 
11.           WITHHOLDING TAXES.  Whenever the Company proposes or is required
to issue or transfer Common Shares under this Agreement, the Company shall have
the right to

 
3

--------------------------------------------------------------------------------

 
require the Employee to remit to the Company an amount sufficient to satisfy any
Federal, state and/or local withholding tax requirements prior to the delivery
of any certificate or certificates for the Common Shares.  Alternatively, the
Company may issue or transfer the Common Shares net of the number of shares
sufficient to satisfy the statutory minimum withholding tax requirements.  For
withholding tax purposes, the Common Shares shall be valued on the date the
withholding obligation is incurred.
 
12.           RIGHT TO TERMINATE EMPLOYMENT.  Nothing in this Agreement shall
confer upon the Employee the right to continue in the employment of the Company,
its subsidiaries or its affiliates or affect any right which the Company, its
subsidiaries or its affiliates may have to terminate the employment of the
Employee.
 
13.           RIGHTS AS A SHAREHOLDER.  Neither the Employee, his or her legal
representative, nor other persons entitled to exercise the SARs under this
Agreement shall have any rights of a shareholder in the Company with respect to
the shares issuable upon exercise of the SARs unless and until a certificate or
certificates representing the Common Shares shall have been issued to him or her
pursuant to the terms hereof.
 
14.           ADJUSTMENTS.  In the event of any change in the outstanding common
stock of the Company by reason of stock splits, reverse stock splits, stock
dividends or distributions, recapitalization, reorganization, merger,
consolidation, split-up, combination, exchange of shares or the like, the Board
shall appropriately adjust the number of Common Shares issued under this
Agreement, the Grant Price, and any and all other matters deemed appropriate the
Board.
 
15.           STOCK RESERVED.  The Company shall at all times during the term of
this Agreement reserve and keep available the number of Common Shares as will be
sufficient to satisfy the terms of this Agreement.
 
16.           SEVERABILITY.  Every part, term or provision of this Agreement is
severable from the others.  Notwithstanding any possible future finding by a
duly constituted authority that a particular part, term or provision is invalid,
void or unenforceable, this Agreement has been made with the clear intention
that the validity and enforceability of the remaining parts, terms and
provisions shall not be affected thereby.
 
17.           NOTICE.  Any notice to be delivered under this Agreement shall be
given in writing and delivered, personally or by certified mail, postage
prepaid, addressed to the Company or the Employee at their last known address.
 
18.           GOVERNING LAW.  This Agreement shall be construed in accordance
with and governed by the applicable Federal law and, to the extent otherwise
applicable, the laws of the State of Nevada.
 
19.           HEADINGS.  The headings in this Agreement are for convenience only
and shall not be used to interpret or construe the provisions.
 
20.           BINDING EFFECT.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company.
 
4

--------------------------------------------------------------------------------

 
    21.           INCORPORATION OF PLAN.  The SARs are granted pursuant to the
terms of the Plan, which is incorporated herein by reference, and the SARs shall
in all respects be interpreted in accordance with the Plan.  Any capitalized
term not otherwise defined in this Agreement shall have the meaning as defined
in the Plan.
 
    22.           CHANGE IN CONTROL. In the event of a Change in Control, all
SARs granted under this Agreement shall immediately vest and be exercisable by
Employee. For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred:
 
(a)           on such date within the 12-month period following the date that
any one person, or more than one person acting as a group (as defined in
§1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock
that represents twenty-five percent (25%) or more of the combined voting power
of the Company’s then outstanding securities (the “Trigger Date”), that a
majority of the individuals who, as of the Trigger Date, constitute the Board
(the “Incumbent Board”) are replaced by new members whose appointment or
election is not endorsed by a majority of the members of the Incumbent Board
before the date of such appointment or election;
 
 
(b)           as of the date that any one person, or more than one person acting
as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or
 
 
(c)           the date any one person, or more than one person acting as a group
(as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest.  Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:
                            (i)            A shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock;
 
       (ii)           An entity, 50% or more of the total value or voting power
of which is owned, directly or indirectly, by the Company;
 
                            (iii)           A person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or
 
                            (iv)           An entity, at least 50% of the total
value or voting power of which
 
5

--------------------------------------------------------------------------------

 
is owned, directly or indirectly, by a person described in paragraph (iii)
herein.
 
 
For purposes of subsection (c) and except as otherwise provided in paragraph
(i), a person’s status is determined immediately after the transfer of the
assets.
 
23.           MODIFICATION.  This Agreement is intended to be exempt from or
otherwise comply with the provisions of Section 409A of the Internal Revenue
Code, as amended (the “Code”).  The Company may change or modify the terms of
this Agreement without the Employee’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued
thereunder.  Notwithstanding the previous sentence, the Company may also amend
the Plan or this Agreement or revoke the SARs to the extent permitted by the
Plan.
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Appreciation
Rights Agreement to be executed as of the Date of Grant.
 
"COMPANY"
STAGE STORES, INC.,
 
 
 
 
 
 
 
"EMPLOYEE"
By: ______________________________________
Name: ____________________________________
Title:  _____________________________________
 
 
 
____________________________________________
_______________________________, an individual
 

6
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------